Title: To James Madison from Richard Shippey Hackley, 6 February 1808
From: Hackley, Richard Shippey
To: Madison, James



Sir
Consulate of the U. S. of America San Lucas de Bana. 6th Feby. 1808

I had the honor to address you, under date the 9th Ulo. Copy of which I forwarded by way of Cadiz, And I now do myself the pleasure to hand you returns of Our Shipping that have entered the ports of this district for the last Six months ending the 31st December.  No Books having been Kept in the district before my residence, obliges me to make the returns, preceding that period, from Such information, as I have had the power to collect the facts from.
From the present State of things, I have reason to apprehend, opportunities of communication may not be so frequent as heretofore.  At Foot I therefore, note such Vessels as have arrived since, and are Still remaining in Port.
You are doubtless in possession of the Decree of the Brittish Government of the 11: Novr. and under Cover you will find, that of the french Emperor of the 17: Decr. and its Echo, from Madrid of the 8th January, Which have been followed by an order that the Declaration of an Individual sailor, shall Subject Vessel & Cargo to its most rigorous penalties, and that the informant Shall benifit by a third, of any Vessel & Cargo So Condemned, And The public Agents of our Country, are forbid any Intercourse, With the Vessels of our nation arriving in their ports untill such Vessel has been first visited, by the Captain of the port, where She may arrive, and the unsuspecting Captain made to Commit himself, by the replies he may give to the number of ambiguous questions put to him.  Add to These Circumstances, Another Order of the Brittish Government, declaing all the ports from here (Included) to Carthagena in the Levant, in a State of Blockade as rigid as though in a State of Actual Seige, And all Vessels entering Such ports be treated as tho’ giving Succour to places in that situation, And it will at once seem to you that our Commerce here is at an end, and I will take the Liberty of Sugesting to you the propriety of making this information public, for the Benifit of our commercial Citizens Generally the Great Body of whom cannot be informed on Subjects so i? to them by private Corrispondence.  I have the honor to be very Resy. Sir Your mo: Obt. Servt.

Richd. S Hackley

